      Case 4:20-cv-04567-HSG Document 30 Filed 09/09/21 Page 1 of 4




 1
 2   LABATON SUCHAROW LLP               LOWENSTEIN SANDLER LLP
     Thomas A. Dubbs (pro hac vice)     Michael S. Etkin (pro hac vice)
 3   Carol C. Villegas (pro hac vice)   Andrew Behlmann (pro hac vice)
     Jeffrey A. Dubbin (SBN 287199)     One Lowenstein Drive
 4   140 Broadway                       Roseland, NJ 07068
     New York, NY 10005                 973-597-2500
 5   212-907-0700                       metkin@lowenstein.com
     tdubbs@labaton.com                 abehlmann@lowenstein.com
 6   cvillegas@labaton.com
     jdubbin@labaton.com                MICHELSON LAW GROUP
 7                                      Randy Michelson (SBN 114095)
     Lead Counsel for Securities Lead   220 Montgomery Street, Suite 2100
 8   Plaintiff-Appellant PERA and the   San Francisco, CA 94104
     Class                              415-512-8600
 9                                      randy.michelson@michelsonlawgroup.com
     [Additional counsel listed in
10   signature block]                   Bankruptcy Counsel for Securities Lead
                                        Plaintiff-Appellant PERA and the Class
11
                            UNITED STATES DISTRICT COURT
12
                           NORTHERN DISTRICT OF CALIFORNIA
13
                                  OAKLAND DIVISION
14
15 In re:
16 PG&E CORPORATION                       Case No. 20-cv-04567-HSG

17                   - and –

18 PACIFIC
   COMPANY,
           GAS AND ELECTRIC

19                                        NOTICE OF APPEAL
                      Debtors.
20
   ☒ Affects Both Debtors
21 ☐ Affects PG&E Corporation
22 ☐ Affects Pacific Gas and Electric
   Company
23
24
25
26
27
28

     NOTICE OF APPEAL
     NO. 20-CV-04567 HSG
      Case 4:20-cv-04567-HSG Document 30 Filed 09/09/21 Page 2 of 4




 1          NOTICE IS HEREBY GIVEN that Public Employees Retirement Association
 2 of New Mexico (“Securities Lead Plaintiff”), the court-appointed lead plaintiff in
 3 the securities class action captioned as In re PG&E Corporation Securities
 4 Litigation, Case No. 18-03509 (the “Securities Litigation”) pending in the United
 5 States District Court for the Northern District of California, on behalf of itself and
 6 the proposed class it represents in the Securities Litigation, together with York
 7 County on behalf of the County of York Retirement Fund, City of Warren Police
 8 and Fire Retirement System, and Mid-Jersey Trucking Industry & Local No. 701
 9 Pension Fund (collectively with Securities Lead Plaintiff, “Securities Plaintiffs”),
10 hereby appeal to the United States Court of Appeals for the Ninth Circuit from the
11 District Court’s final Order Affirming the Bankruptcy Court’s Ruling on the
12 Insurance Deduction dated and entered on August 10, 2021 [ECF No. 29] in the
13 above captioned action, as well as all prior related adverse orders and rulings
14 including, but not limited to, the Bankruptcy Court’s June 19, 2020 rulings from the
15 bankruptcy action captioned as In re PG&E Corporation and Pacific Gas and
16 Electric Company, Case No. 19-30088 (DM).
17          Securities Plaintiffs’ Representation Statement is attached to this Notice as
18 required by Ninth Circuit Rule 3-2(b).
19
20 Dated: September 9, 2021                 Respectfully submitted,
21                                          LABATON SUCHAROW LLP
22                                   By:    /s/ Thomas A. Dubbs
                                            Thomas A. Dubbs (pro hac vice)
23                                          Carol C. Villegas (pro hac vice)
                                            Jeffrey A. Dubbin (SBN 287199)
24                                          140 Broadway
                                            New York, NY 10005
25                                          212-907-0700
                                            tdubbs@labaton.com
26                                          cvillegas@labaton.com
                                            jdubbin@labaton.com
27
                                            Lead Counsel for Securities Lead
28                                          Plaintiff-Appellant PERA and the Class
     NOTICE OF APPEAL
     NO. 20-CV-04567 HSG
       Case 4:20-cv-04567-HSG Document 30 Filed 09/09/21 Page 3 of 4




 1                                      MICHELSON LAW GROUP
                                        Randy Michelson (SBN 114095)
 2                                      220 Montgomery Street, Suite 2100
                                        San Francisco, CA 94104
 3                                      415-512-8600
                                        randy.michelson@michelsonlawgroup.com
 4
 5                                      LOWENSTEIN SANDLER LLP
                                        Michael S. Etkin (pro hac vice)
 6                                      Andrew Behlmann (pro hac vice)
                                        One Lowenstein Drive
 7                                      Roseland, NJ 07068
                                        973-597-2500
 8                                      metkin@lowenstein.com
                                        abehlmann@lowenstein.com
 9
                                        Bankruptcy Counsel for Securities Lead
10                                      Plaintiff-Appellant PERA and the Class
11
                                        WAGSTAFFE, VON LOEWENFELDT,
12                                        BUSCH & RADWICK, LLP
                                        James M. Wagstaffe (SBN 95535)
13                                      Frank Busch (SBN 258288)
                                        100 Pine Street, Suite 725
14                                      San Francisco, CA 94111
                                        415-357-8900
15                                      wagstaffe@wvbrlaw.com
                                        busch@wvbrlaw.com
16
                                        Liaison Counsel for the Class
17
                                        ROBBINS GELLER RUDMAN
18                                        & DOWD LLP
                                        Darren J. Robbins (SBN 168593)
19                                      Brian E. Cochran (SBN 286202)
                                        655 West Broadway, Suite 1900
20                                      San Diego, CA 92101
                                        619-231-1058
21                                      darrenr@rgrdlaw.com
                                        bcochran@rgrdlaw.com
22
23
24
25
26
27
28

     NOTICE OF APPEAL
     NO. 20-CV-04567 HSG
       Case 4:20-cv-04567-HSG Document 30 Filed 09/09/21 Page 4 of 4




 1                                      ROBBINS GELLER RUDMAN
                                          & DOWD LLP
 2                                      Willow E. Radcliffe (SBN 200089)
                                        Kenneth J. Black (SBN 291871)
 3                                      Post Montgomery Center
                                        One Montgomery Street, Suite 1800
 4                                      San Francisco, CA 94104
                                        415-288-4545
 5                                      willowr@rgrdlaw.com
                                        kennyb@rgrdlaw.com
 6
                                        Counsel for Securities Act
 7                                      Plaintiffs-Appellants
 8                                      VANOVERBEKE, MICHAUD
                                          & TIMMONY, P.C.
 9                                      Thomas C. Michaud
                                        79 Alfred Street
10                                      Detroit, MI 48201
                                        313-578-1200
11                                      tmichaud@vmtlaw.com
12                                      Additional Counsel for Securities
                                        Act Plaintiffs-Appellants
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     NOTICE OF APPEAL
     NO. 20-CV-04567 HSG
